ORDER

PER CURIAM:
AND NOW, this 16th day of December, 1997, Jay Stuart Nedell having been disbarred from the practice of law in the State of Texas by Order of the District Court of Harris *149County, Texas, dated August 23, 1996; the said Jay Stuart Nedell having been directed on October 9, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Jay Stuart Nedell is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.